Title: To John Adams from James McHenry, 16 March 1799
From: McHenry, James
To: Adams, John



Sir,
War Department 16 March 1799.

I have this moment received the inclosed letter and list of persons proposed for military appointments from Major General Pinckney, and take the liberty to request, if the names should be approved of that it may be returned as soon as convenient, with authority to announce to the persons therein named their appointments and to make alterations therein should any intervening information or circumstances appear to render the same proper. It would also serve to facilitate the completion of the army lists to be authorised to select fit persons, and to signify to them their appointments, for the three Lieutenants to be added to each Regiment. As these officers under the new organization may be the Pay-Master, Qt. Master, and Adjutant of each Regiment it is essential to the service that they should be appointed with as little delay as possible. There are also vacancies in the army, in consequence of non-acceptances resignations &c daily occurring; you will judge whether the Secy. of War ought to be allowed a discretionary power to act in such cases by filling up the vacancies
On looking over the list inclosed, I find that some of the persons named in it, have been appointed as mentioned in General Pinckney’s letter.
All necessary arrangements have been made and are making to subdue the insurrection. I have issued orders to draw five companies of the regular army to the scene of insurrection and for the volunteer companies to be in readiness to march at the shortest notice. I employ the former to produce an impression favourable to the volunteer force, which is alone intended to give due efficacy to the laws, and to render it less necessary to call out a great member of the latter.
I have the honour to be with the greatest respect, Sir / your most obt & hble St.
James McHenry
I request the letter from Gen Pinckney & list to be returned there having been no time to take copies of either without losing the mail of to-day.